                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JEREMY CLARK,

                    Petitioner,
                                                    Case No. 19-cv-181-pp
      v.

BRIAN FOSTER,

                    Respondent.


   ORDER DECLINING TO ISSUE CERTIFICATE OF APPEALABILTY AND
   DENYING PETITIONER’S MOTION FOR LEAVE TO APPEAL WITHOUT
               PREPAYING FILING FEE (DKT. NO. 28)


      On January 14, 2020, this court overruled the petitioner’s objections and

adopted Magistrate Judge Nancy Joseph’s recommendation to dismiss the case

without prejudice for the petitioner’s failure to diligently prosecute it. Dkt. No.

24. The petitioner has appealed that order. Dkt. No. 26

      The court’s order discussed how the petitioner filed a 34-page, single-

spaced petition that did not identify the conviction he was challenging. Dkt. No.

24 at 1. Magistrate Judge Nancy Joseph gave the petitioner an opportunity to

amend the petition to correct that and other deficiencies, explaining in detail

what he needed to do to. Id. at 2. She even sent him a blank form to use to file

an amended petition. Id. Rather than following Judge Joseph’s directions, the

petitioner filed a document titled “Notice of Common Law Objection and

Remedy,” in which he accused the clerk’s office of tricking him into consenting

to have Judge Joseph decide his case and accusing Judge Joseph of being

                                         1

           Case 2:19-cv-00181-PP Filed 06/11/20 Page 1 of 5 Document 32
biased against “black incarcerated persons.” Id. Rather than dismissing the

petition, Judge Joseph gave the petitioner another opportunity to amend the

petition. Id. at 3. The petitioner did not file an amended petition by the

deadline Judge Joseph set, so she recommended that this court dismiss the

petition without prejudice. Id.

      The petitioner objected to Judge Joseph’s recommendation, again

accusing Judge Joseph of bias and other misconduct. Id. at 4. This court

overruled that objection and dismissed the petition, because Judge Joseph

gave the petitioner two chances to amend his petition and he ignored them

both, choosing instead to bring unfounded and absurd accusations against

Judge Joseph.

      In its order of dismissal, the court did make one error. “A state prisoner

whose petition for a writ of habeas corpus is denied by a federal district court

does not enjoy an absolute right to appeal.” Buck v. Davis, ___ U.S. ___, 137 S.

Ct. 759, 773 (2017). He first must obtain a certificate of appealability. See 28

U.S.C. §2253(c)(1). This court may issue a certificate of appealability only if the

petitioner makes a substantial showing of the denial of a constitutional right.

See 28 U.S.C. §2253(c)(2). The standard for making a “substantial showing” is

whether “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.”

Peterson v. Douma, 751 F.3d 524, 528 (7th Cir. 2014) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)). In its order of dismissal, this court failed

                                         2

         Case 2:19-cv-00181-PP Filed 06/11/20 Page 2 of 5 Document 32
to indicate whether it was granting a certificate of appealability. It rectifies that

error here—the court declines to issue a certificate of appealability because no

reasonable jurist could debate that the petitioner failed to file a comprehensible

amended petition on the proper form and failed to diligently prosecute this

case.

        The petitioner also has asked the court to waive prepayment of the $505

filing fee associated with filing an appeal. The court has declined to grant a

certificate of appealability. In the event that the court of appeals concludes that

the court erred in that record, however, the court notes that under Federal

Rule of Appellate Procedure 24(a)(3), a district court may allow an appellant to

proceed without prepaying the appellate filing fee if it finds the appellant to be

indigent and the appeal to be taken in good faith. Fed. R. App. P. 24(a)(3).

Because the Prison Litigation Reform Act does not apply to habeas cases,

Walker v. O’Brien, 216 F.3d 626, 634 (7th Cir. 2000), the court decides

whether a habeas appellant is indigent by relying on the information the

petitioner provides in his affidavit of indigence. See Martin v. United States, 96

F.3d 853, 855-56 (7th Cir. 1996).

        The petitioner did not file an affidavit of indigency; again, he did not use

the form affidavit. His self-created “Petition and Affidavit in support of Request

to proceed In Forma Pauperis on Appeal action” states that he is “unlawfully

incarcerated, unemployed and without funds to pay the filing fee in this matter

to perfect the appeal.” Dkt. No. 28 at 1. It says that “[t]he undersigned only




                                          3

          Case 2:19-cv-00181-PP Filed 06/11/20 Page 3 of 5 Document 32
receives $ 0 from the DOC for work assignment within prison each month.”

Id.

      Even if that brief statement was sufficient to show that the petitioner is

indigent, the court could not find that the petitioner filed this appeal in good

faith. Admittedly, courts should not apply an inappropriately high standard

when making a good faith determination. Pate v. Stevens, 163 F.3d 437, 439

(7th Cir. 1998). An appeal taken in “good faith” is one that seeks review of any

issue that is not frivolous, meaning that it involved “legal points arguable on

their merits.” Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983) (quoting

Anders v. California, 386 U.S. 738 (1967)); see also Coppedge v. United States,

369 U.S. 438, 445 (1962).

      The court has declined to issue a certificate of appealability. The Seventh

Circuit, however, has warned district courts against conflating the good faith

and certificate of appealability standards; declining to issue a certificate of

appealability “is not enough to explain why the appeal on the merits would not

be in good faith, because the standard governing the issuance of a certificate of

appealability is not the same as the standard for determining whether an

appeal is in good faith. It is more demanding.” Walker v. O’Brien, 216 F.3d 626,

634 (7th Cir. 2000). “To determine that an appeal is in good faith, a court need

only find that a reasonable person could suppose that the appeal has some

merit.” Id. On the other hand, an appeal taken in bad faith is one that is based

on a frivolous claim—that is, claims that no reasonable person could suppose

have any merit. Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000).

                                         4

         Case 2:19-cv-00181-PP Filed 06/11/20 Page 4 of 5 Document 32
      The court’s January 14, 2020 order adopted Judge Joseph’s

recommendation to dismiss the case because the petitioner did not object to

the grounds on which Judge Joseph based her recommendation; “[h]e has not

offered an excuse for failing to follow Judge Joseph’s orders.” Dkt. No. 24 at 6.

The petitioner argued that he had not consented to the jurisdiction of a

magistrate judge and called Judge Joseph “personally bias and prejudice

against black incarcerated persons[.]” Dkt. No. 24 at 4 (citing Dkt. No. 9 at 2.).

The court found both of these contentions absolutely meritless. It concluded

that the petitioner had ignored Judge Joseph’s orders. Because the petitioner

never has explained why he ignored Judge Joseph’s orders, the court cannot

find that his appeal is taken in good faith. It will deny his motion to waive

prepayment of the $505 appellate filing fee.

      The court DECLINES TO ISSUE a certificate of appealability.

      The court DENIES the petitioner’s motion for leave to proceed without

prepaying the appellate filing fee. Dkt. No. 28.

      Dated in Milwaukee, Wisconsin this 11th day of June, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         5

         Case 2:19-cv-00181-PP Filed 06/11/20 Page 5 of 5 Document 32
